     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

CRAIG A. BATES and             )
KARLA R. BATES,                )
                               )
               Plaintiffs,     )
                               )
v.                             )              Case No. 19-1101-JWB-KGG
                               )
GUY M. FLEMMING, et al.,       )
                               )
               Defendants.     )
______________________________ )

                        MEMORANDUM & ORDER
                      GRANTING MOTION TO AMEND

      Now before the Court is Plaintiffs’ Motion to Amend Complaint pursuant to

Fed.R.Civ.P. 15. (Doc. 65.) Having reviewed the submissions of the parties,

Plaintiff’s motion is GRANTED.

                          FACTUAL BACKGROUND

      The facts of the case are summarized in the District Court’s Memorandum &

Order on Defendant Flemming’s Motion to Dismiss. (Doc. 28, at 1-3.) Those

facts are incorporated herein by reference.

      Plaintiffs Craig and Karla Bates entered into an installment contract, drafted

by Flemming or his agent, for the purchase of real property located at 211 Austin,

Pratt, Kansas, on April 15, 2011. At the time the contract was executed, Defendant
                                          1
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 2 of 9




GuyCat, LLC (“GuyCat”) was the owner of the property. GuyCat is a forfeited

Kansas Limited Liability Company and its only member was Flemming.

      The present matter was initially filed in the District Court of Pratt County,

Kansas on January 23, 2019, before being removed to federal court by Flemming

on April 29, 2019. (Doc. 1.) The next day, Flemming filed his initial Motion to

Dismiss for failure to state a claim. (Doc. 6.) Plaintiffs filed their response to the

dispositive motion on May 21, 2019. (Doc. 10.) In conjunction with their

response and pursuant to Fed.R.Civ.P. 15(a), Plaintiffs filed their First Amended

Complaint. (Doc. 11.)

      The amended pleading brings several claims against Defendants Flemming

and GuyCat, including breach of contract, breach of fiduciary duty, common law

usury, unjust enrichment, breach of good faith, and violations of the Kansas

Consumer Protection Act (“KCPA”). (See Doc. 11.) Plaintiffs requested the Court

determine their interest in real property located in Pratt, Pratt County, Kansas as to

Defendant Pratt County, Kansas and Defendants Flemming and GuyCat, LLC.

(Doc. 11 at 7-8.) Flemming conceded the Court should resolve Plaintiffs’ request

to determine the interests in the real property. (Doc. 14, at 16.) In ruling on the

Motion to Dismiss, the District Court ultimately dismissed Pratt County from this

action and also dismissed Plaintiffs’ claim pursuant to K.S.A. 16-207 for monetary

damages, Plaintiffs’ claim for equitable foreclosure, and Plaintiffs’ KCPA claim.


                                           2
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 3 of 9




(See Doc. 28.) The undersigned Magistrate Judge interprets the District Court’s

opinion as leaving the issue of quiet title in this case, even though equitable

foreclosure was dismissed.

      As to the motion currently pending, Plaintiffs contend that during the course

of discovery, including an additional deposition of Defendant Flemming on August

7, 2020, they

             learned that Flemming was married in May 1999 to
             Kathryn L. Makekau. The marriage, therefore, predates
             Flemming’s acquisition of 211 Austin, Pratt, Kansas,
             (“Property”), Flemming’s subsequent transferring of that
             property to GuyCat, LLC (“GuyCat”) and his 2011 sale
             of the property to the Plaintiffs under a contact for deed.
             The couple were residents of Kansas before their move to
             North Carolina. Plaintiffs contend that Flemming’s wife
             had an inchoate interest in the property when Flemming
             granted the property to GuyCat, she had an inchoate
             interest when he sold the property under the contract for
             deed to Plaintiffs, and that she has an inchoate interest in
             the Property today.
                    Through the course or discovery, Plaintiffs further
             learned that USAA Casualty Insurance Company paid
             insurance proceeds, as a result of the loss of the residence
             located on the Property, to both Flemming and Makekau.
             Plaintiffs previously alleged that Flemming was unjustly
             enriched by his retention of the insurance proceeds and
             Plaintiffs seek to amend their complaint to allege that
             Makekau was likewise unjustly enriched by her retention
             of the insurance proceeds.

(Doc. 66, at 1-2.)

      Plaintiffs thus seek to amend their Complaint to add Kathryn Makekau as a

Defendant. They also seek to “allege unjust enrichment against Makekau and
                                           3
        Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 4 of 9




request the court also find that Makekau, along with Flemming and GuyCat, hold

the insurance proceeds in constructive trust on behalf of the Plaintiffs.” (Id., at 2.)

Plaintiffs note that the District Court “previously dismissed Plaintiffs’ request for

equitable foreclosure.” (Id. (citing Doc. 28, p. 8-9).) Plaintiffs indicate that they

seek to amend the Complaint “to quiet their title in the Property or in the

alternative to partition the Property.” (Id., at 3.) According to Plaintiff,

              [a]s Flemming’s wife, Makekau has an inchoate interest
              in the Property. Plaintiffs’ proposed Second Amended
              Complaint asks the Court to quiet title in the Property in
              Plaintiffs’ favor as to Flemming, Makekau, and GuyCat
              or, in the alternative, to determine the parties’ respective
              interests and to partition the property pursuant to K.S.A.
              60-1003.

(Id.)

        Defendant Flemming responds to the motion by arguing that the requested

amendments to the Complaint are “no more than harassment and intimidation.”

(Doc. 68, at 1.) Defendant contends that Plaintiffs were informed by Flemming’s

attorney that Defendant Flemming was married well “before filing these

procedures.” (Id.) Defendant also contends that the lawsuit should be against

“GUYCAT, LLC as the defendant not GUY Flemming or his wife which had

nothing to do with GUYCAT, LLC.” (Id.)

        The Court notes that by the time the revised Scheduling Order was filed on

March 2, 2020, the deadline to file a motion to amend had already passed. (Doc.


                                            4
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 5 of 9




50, at 5.) In fact, that deadline expired on November 15, 2019, pursuant to the

original Scheduling Order. (Doc. 36, at 7.) The present motion to amend was filed

on September 23, 2020.

      Plaintiffs bring the present motion pursuant to Fed.R.Civ.P. 15(a)(2).

Because the deadline to amend has long passed, however, the Court must also

engage in an analysis to modify the scheduling order pursuant to Fed.R.Civ.P. 16.

(Id.) The Court notes that Plaintiffs’ motion makes no reference to this Rule or the

required analysis thereunder.

                                   ANALYSIS

      Before the Court can engage in a Rule 15 analysis, it must analyze Plaintiffs’

requested amendment in the context of Fed.R.Civ.P. 16 because the deadline to

amend pleadings in the original Scheduling Order expired on November 15, 2019,

a week shy of ten months before Plaintiffs filed the present motion. (Doc. 36, at 7;

Doc. 50, at 5.) The Scheduling Order must therefore be amended pursuant to

Fed.R.Civ.P. 16 before the Court can engage in a Rule 15 analysis.

      Pursuant to Fed.R.Civ.P. 16, “[a] schedule may be modified only for good

cause and with the judge’s consent.” Fed.R.Civ.P. 16(b)(4). If the Court

determines that good cause has been established, the Court then proceeds to

determine if the Rule 15(a) standard has also been met.




                                         5
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 6 of 9




             The advisory committee notes to this Rule provide:
             ‘[T]he court may modify the schedule on a showing of
             good cause if it cannot reasonably be met despite the
             diligence of the party seeking the extension.’
             Fed.R.Civ.P. 16 advisory committee’s note to 1983
             amendment; see also Gorsuch, Ltd., B.C. v. Wells Fargo
             Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014)
             (‘In practice, this standard requires the movant to show
             the scheduling deadlines cannot be met despite [the
             movant’s] diligent efforts.’ (citation and internal
             quotation marks omitted)). ‘Rule 16’s good cause
             requirement may be satisfied, for example, if a plaintiff
             learns new information through discovery or if the
             underlying law has changed.’ Gorsuch, 771 F.3d at
             1240.
                    The district court exercises its sound discretion
             when deciding whether to modify a Scheduling Order.
             Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1254 (10th
             Cir. 2011) (reviewing a district court’s refusal to enter a
             new scheduling order for abuse of discretion). Despite
             this ‘broad discretion in managing the pretrial schedule,’
             the Tenth Circuit has concluded that ‘total inflexibility is
             undesirable.’ Summers v. Mo. Pac. R.R. Sys., 132 F.3d
             599, 604 (10th Cir. 1997). Also, a scheduling order
             which produces an exclusion of material evidence is ‘a
             drastic sanction.’ Id.; see also Deghand v. Wal-Mart
             Stores, Inc., 904 F. Supp. 1218, 1221 (D. Kan. 1995)
             (‘While a scheduling order is not a frivolous piece of
             paper, idly entered, which can be cavalierly disregarded
             by counsel without peril, rigid adherence to the . . .
             scheduling order is not advisable.’ (citations and internal
             quotation marks omitted)).

Little v. Budd Co., NO. 16-4170-DDC-KGG, 2018 WL 836292, at *3 (D. Kan.

Feb. 13, 2018). “[T]he ‘good cause’ standard of Rule 16(b) ‘focuses on the

diligence of the party seeking to modify the scheduling order,’ not prejudice to the

other party.” Viper Nurburgring Record, LLC v. Robbins Motor Co., LLC, No.
                                          6
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 7 of 9




18-4025-HLT-KGG, 2018 WL 6078032, at *2 (D.Kan. Nov. 21, 2018) (quoting

Manuel v. Wichita Hotel Partners, No. 09-1244-WEB-KGG, 2010 WL 3861278,

at *2 (D. Kan. Sept. 20, 2010)).

      Plaintiffs make no attempt to address the “good cause” standard under

Fed.R.Civ.P. 16, nor does their motion even mention this relevant Federal Rule.

As noted above, the deadline to move to amend expired on November 15, 2019,

pursuant to the original Scheduling Order. (Doc. 36, at 7; Doc. 50, at 5.) Plaintiffs

filed the present motion a week shy of 10 months after the expiration of this

deadline.

      While Plaintiffs do not specifically discuss the “good cause” standard to

amend the Scheduling Order, the Court finds that the facts contained in their

motion establish that good cause does exist to add Ms. Makekau as a Defendant.

Plaintiffs indicate that they learned during the course of discovery – which

continued until at least August 7, 2020 – that Defendant Flemming was married to

Ms. Makekau in May 1999. The marriage thus predates Flemming’s acquisition of

the property at issue as well as his subsequent transfer of that property to GuyCat,

and the 2011 sale of the property to the Plaintiffs. Plaintiffs also indicate that they

learned through the course of discovery that USAA paid insurance proceeds, as a

result of the loss of the residence located on the Property, to both Flemming and

Makekau.


                                           7
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 8 of 9




      As such, the Court finds that Plaintiffs have established good cause to amend

the Scheduling Order to move to amend the Complaint to include Makekau in their

previously existing claim for unjust enrichment by her alleged retention of the

insurance proceeds. The Court also finds that the issue of partitioning the property

at issue is integral to the quiet title action brought by Plaintiffs. As such, good

cause exists to amend the Scheduling Order to allow Plaintiffs to move to amend

their Complaint to include language requesting a partition of the property at issue,

if necessary.

      Now that good cause has established under Fed.R.Civ.P. 16, the Court

engages in analysis under Fed.R.Civ.P. 15(a). This Rule provides that “a party

may amend its pleading only with the opposing party’s written consent or the

court’s leave.” Further, the court should freely give leave shall when justice so

requires.” Id. The granting of an amendment is within the sound discretion of the

court. See First City Bank, N.A., v. Air Capitol Aircraft Sales, Inc., 820 F.2d

1127, 1132 (10th Cir. 1987).

      The United States Supreme Court has, however, indicated that the provision

“leave shall be freely given” is a “mandate . . . to be heeded.” Foman v. Davis,

371 U.S. 178, 182 (1962). “In determining whether to grant leave to amend, this

Court may consider such factors as undue delay, the moving party’s bad faith or

dilatory motive, the prejudice an amendment may cause the opposing party, and


                                           8
     Case 6:19-cv-01101-JWB-KGG Document 70 Filed 10/21/20 Page 9 of 9




the futility of amendment.” Id., at 182; see also Jarrett v. Sprint/United Mgmt.

Co., No. 97–2487–EEO, 1998 WL 560008, at *1 (D. Kan. 1998).

      In this regard, Defendant contends the motion is brought only with the

purpose of harassment and intimidation. (Doc. 68.) The Court finds, however,

that the evidence establishes the contrary. As discussed above, discovery that

continued into August 2020 established facts regarding Flemming and Makekau’s

marriage that relate to Plaintiffs’ newly proposed amendments. There is no

evidence of undue delay. Further, there is no indication of bad faith or dilatory

motive by Plaintiffs. The Court acknowledges the potential prejudice to Defendant

by allowing an amendment at this stage of the proceedings. That stated, any

potential prejudice is outweighed by the substantial prejudice to Plaintiffs if the

requested amendment were to be denied. Plaintiff’s motion is, therefore,

GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Amend (Doc.

65) is GRANTED. Plaintiffs are directed to file their proposed Amended

Complaint, in form attached to their motion, forthwith.

      IT IS SO ORDERED.

      Dated this 21st day of October, 2020, at Wichita, Kansas.

                                 S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE


                                           9
